Exhibit 10.27

ASSIGNMENT AND ASSUMPTION OF SUBLEASE, AND CONSENT TO

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

This Assignment and Assumption of Sublease, and Consent to Assignment and
Assumption of Sublease (“Agreement”) is made and entered into this 28th day of
December, 2009, by and among FAIR ISAAC CORPORATION, a Delaware corporation
d/b/a FICO (“FICO”), KILROY REALTY, L.P., a Delaware limited partnership
(“Kilroy”), and VOLCANO CORPORATION, a Delaware corporation (“Volcano”).

RECITALS

A. FICO, as tenant, and Kilroy, as landlord are parties to that certain Office
Lease dated February 14, 2003 (the “Lease”) pursuant to which FICO leases the
entire building located at 3661 Valley Centre Drive, San Diego, California (the
“Building”).

B. FICO, as sublandlord, and Volcano, as subtenant, are parties to that certain
Sublease dated February 12, 2009 (the “Sublease”) pursuant to which Volcano
subleases a portion of the first and second floors of the Building as more
particularly described in the Sublease (the “Volcano Premises”).

C. Kilroy, as landlord, FICO, as sublandlord, and Volcano, as subtenant, as
parties to that certain Consent to Sublease dated as of February 25, 2009 (the
“Consent”), entered into by the parties in connection with the Sublease.

D. FICO and Kilroy intend to amend certain provisions of the Lease, including
reducing the portion of the Building leased by FICO to include only the third
(3rd), fourth (4th) and fifth (5th) floors of the Building (the “New Premises”).
The parties acknowledge that the New Premises will not include the Volcano
Premises.

E. FICO desires to transfer and assign to Kilroy, all of its right, title and
interest in and to the Sublease and Kilroy desires to assume all of FICO’s
right, title and interest in and to the Sublease in accordance with the
provisions provided below.

F. Kilroy and Volcano desire that effective as of the Assignment Date (as that
term is defined in Section 1, below) the Sublease shall be deemed a direct lease
between Kilroy and Volcano (a “Direct Lease”) upon all the terms and conditions
(including, without limitation, the rent) set forth in the Sublease as if Kilroy
were the Sublandlord thereunder.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Assignment and Assumption. Effective as of January 1, 2010 (the “Assignment
Date”), (a) FICO assigns and transfers to Kilroy, all of its right, title and
interest in and to the Sublease and (b) Kilroy accepts and assumes all of FICO’s
obligations, burdens and liabilities under the Sublease arising from and after
the Assignment Date. Effective as of the Assignment Date, Kilroy agrees to look
solely to Volcano with respect to the performance of the obligations of
subtenant under the Sublease and FICO shall be released from all obligations
arising out of or relating to the Sublease or the Volcano Premises which first
arise on or after the Assignment Date. FICO hereby expressly acknowledges and
agrees that it retains liability for the performance of all terms, covenants and
conditions of Sublandlord under the Sublease arising or accruing prior to the
Assignment Date.



--------------------------------------------------------------------------------

2. Indemnification. FICO agrees to indemnify, defend and hold harmless Kilroy
from and against any and all losses, claims, obligations, actions, suits,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees)
relating to or arising out of any default or obligation of FICO with respect to
the Sublease occurring prior to the Assignment Date. Kilroy agrees to indemnify
and hold FICO harmless from and against any and all losses, claims, obligations,
actions, suits, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees) relating to or arising out of any default or obligation of
Kilroy with respect to the Sublease occurring on or after the Assignment Date.

3. Security Deposit. FICO hereby transfers and assigns all of its right, title
and interest in the Security Deposit held by FICO under the terms of the
Sublease to Kilroy. Within ten (10) business days of its execution of this
Agreement, FICO shall deliver the full amount of such Security Deposit to
Kilroy. Volcano acknowledges that FICO will be transferring the Security Deposit
directly to Kilroy. Volcano agrees that upon such transfer, FICO shall be
released from any obligation to return the Security Deposit to Volcano and
Volcano shall look solely to Kilroy for the return of the Security Deposit.
Kilroy agrees that following its receipt of such Security Deposit from FICO,
Kilroy shall assume responsibility for the return of said Security Deposit per
the terms of the Sublease.

4. Consent of Volcano; Terms of Sublease. Volcano hereby consents to the
assignment of the Sublease by FICO to Kilroy as provided herein, and agrees to
attorn to and recognize Kilroy as the Sublandlord under the terms of the
Sublease, effective as of the Assignment Date. Effective as of the Assignment
Date, Volcano acknowledges that FICO shall have no further obligations or
responsibilities under the Sublease arising from and after the Assignment Date.
Volcano expressly acknowledges and agrees that notwithstanding the assumption of
the Sublease by Kilroy as provided herein, Kilroy’s obligations under the
Sublease shall be subject to the limitations set forth in the second (2
nd) sentence of Section 4.2 of the Consent, and in Sections 4.2.1 through 4.2.5,
inclusive, of the Consent. Nothing in this Agreement is intended, or will be
construed, to increase Volcano’s obligations under the Sublease.

4.1 Payments. Effective as of the Assignment Date, Volcano shall make all
payments due under the Sublease (including, without limitation, all Sublease
Rent due for the month of January 2010) directly to Kilroy.

 

2



--------------------------------------------------------------------------------

4.2 No Effect on Lease. Notwithstanding the modification of the Lease as
contemplated by Kilroy and FICO as set forth in Recital D, above, in no event
shall any resulting termination of the Lease with respect to the first (1st) or
second (2nd) floors of the Building be deemed to terminate the Sublease, and as
between Kilroy and Volcano, the terms of the Lease, including, without
limitation, with respect to the first (1st) or second (2nd) floors of the
Building, shall remain in full force and effect.

4.3 Personal Property. Notwithstanding any contrary provisions set forth in
Section 1.2 of the Sublease, Kilroy shall have no obligation to provide any
“Personal Property” (as that term is defined in the Sublease), or any other
items of personal property, to Volcano during the term of the Sublease, and
Volcano shall be solely responsible to contract directly with FICO with respect
to any continued use of the Personal Property in the Volcano Premises.

4.5 No Broker. Notwithstanding any contrary provisions set forth in Section 15.5
of the Sublease, Kilroy and Volcano hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Agreement, and that they know of no real estate broker or
agent who is entitled to a commission in connection with this Agreement. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent occurring by, through, or under the indemnifying party. The
terms of this Section 4.5 shall survive the expiration or earlier termination of
the Sublease.

5. Further Assurances. Each of Kilroy, FICO and Volcano hereby covenant that
each will, at any time and from time to time upon request by the other, and
without the assumption of any additional liability thereby, execute and deliver
such further documents and do such further acts as such party may reasonably
request in order to fully effect the purpose of this Agreement.

6. No Waiver. Except as explicitly set forth herein, nothing contained herein
shall be deemed or construed to modify, waive, impair or affect any of the
covenants, agreements, terms, provisions or conditions contained in the Lease or
in the Sublease.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with California law.

8. Counterparts; Successors. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FICO, Kilroy and Volcano have executed this Agreement as of
the day and year first above written:

 

FICO:  

FAIR ISAAC CORPORATION,

a Delaware corporation d/b/a FICO

By:  

 

Name:  

 

Its:  

 

By:  

 

Name:  

 

Its:  

 

KILROY:

KILROY REALTY, L.P.,

a Delaware limited partnership

By:  

Kilroy Realty Corporation,

a Maryland corporation,

General Partner

  By:  

 

  Name:  

 

  Its:  

 

  By:  

 

  Name:  

 

  Its:  

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

VOLCANO:

VOLCANO CORPORATION,

a Delaware corporation

By:  

/s/ Scott Huennekens

Name:   Scott Huennekens Its:   CEO By:  

/s/ John Dahldorf

Name:   John Dahldorf Its:   CFO

 

5